DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-11 and 17-20 of U.S. Patent No. 10234722. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Instant Application
U.S. Patent No. 10234722
Claim 1 recites; 
A display device, comprising: 
a first display unit emitting a green light having a first output spectrum corresponding to a highest gray level of the display device; and 
a second display unit emitting a blue light having a second output spectrum corresponding to the highest gray level of the display device, 
wherein an intensity integral of the first output spectrum within a range from 380 nm to 780 nm is defined as a first intensity integral, 
an intensity integral of the second output spectrum within a range from 511 nm to 597 nm is defined as a second intensity integral, 
a ratio of the second intensity integral to the first intensity integral is defined as a first ratio, and the first ratio is greater than 0% and less than or equal to 25.0%. 
 recites; 
A display device, comprising: 
a first display unit emitting a green light having a first output spectrum corresponding to a highest gray level of the display device; and 
a second display unit emitting a blue light having a second output spectrum corresponding to the highest gray level of the display device, 
wherein an intensity integral of the first output spectrum within a range from 380 nm to 780 nm is defined as a first intensity integral, 
an intensity integral of the second output spectrum within a range from 494 nm to 580 nm is defined as a second intensity integral, 
a ratio of the second intensity integral to the first intensity integral is defined as a first ratio, and the first ratio is greater than 0% and less than or equal to 26.0%.
 recites; 
wherein the first ratio is greater than or equal to 5.5% and less than or equal to 25.0%.
Claim 2 recites; 
wherein the first ratio is greater than or equal to 2.3% and less than or equal to 26.0%.
Claim 3 recites; 

 recites; 

 recites; 
wherein the second ratio is greater than or equal to 6% and less than or equal to 29.0%.
Claim 4 recites; 
wherein the second ratio is greater than or equal to 2.6% and less than or equal to 28.0%.
Claim 5 recites; 
wherein a value of full width at half maximum corresponding to a maximum peak of the first output spectrum is different from a value of full width at half maximum corresponding to a maximum peak of the second output spectrum.
Claim 9 recites; 
wherein a value of full width at half maximum corresponding to a maximum peak of the first output spectrum is different from a value of full width at half maximum corresponding to a maximum peak of the second output spectrum.
 recites; 
wherein a mixed output spectrum is a mixture spectrum of the first output spectrum and the second output spectrum, and a wavelength corresponding to a maximum peak of the mixed output spectrum is equal to a wavelength corresponding to a maximum peak of the second output spectrum.
Claim 10 recites; 
wherein a mixed output spectrum is a mixture spectrum of the first output spectrum and the second output spectrum, and a wavelength corresponding to a maximum peak of the mixed output spectrum is equal to a wavelength corresponding to a maximum peak of the second output spectrum.
Claim 7 recites; 
wherein an intensity of a maximum peak of the first output spectrum is less than an intensity of a maximum peak of the second output spectrum.
Claim 12 recites; 
wherein an intensity of a maximum peak of the first output spectrum is less than an intensity of a maximum peak of the second output spectrum.
Claim 8 recites; 
wherein the second output spectrum has a main wave and a sub wave, and an intensity of a maximum peak of the main wave is greater than an intensity of a maximum peak of the sub wave, wherein a wavelength corresponding to the maximum peak of the sub wave of the second output spectrum is different from 
 recites; 
wherein the second output spectrum has a main wave and a sub wave, an intensity of a maximum peak of the main wave is greater than an intensity of a maximum peak of the sub wave, and a wavelength corresponding to the maximum peak of the sub wave of the second output spectrum is different from a wavelength 
 recites; 
further comprising: a substrate; a circuit disposed on the substrate; and a plurality of light sources disposed on the substrate and electrically connected to the circuit, wherein the first display unit and the second display unit respectively comprise one of the light sources and a portion of the circuit.
Claim 17 recites; 
further comprising: a substrate; a circuit disposed on the substrate; and a plurality of light sources disposed on the substrate and electrically connected to the circuit, wherein the first display unit and the second display unit respectively comprise one of the light sources and a portion of the circuit.
Claim 15 recites; 
wherein the light source comprised in the second display unit includes a color adjusting material, and the color adjusting material makes the second output spectrum of the blue light have at least two peaks.
Claim 18 recites; 
wherein the light source comprised in the second display unit includes a color adjusting material, and the color adjusting material makes the second output spectrum of the blue light have at least two peaks.
Claim 16 recites; 
further comprising a light conversion layer disposed on the light sources or disposed between the light sources and the 
 recites; 
further comprising a light conversion layer disposed on the light sources or disposed between the light sources and the 
 recites; 
wherein the portion of the light conversion layer comprised in the second display unit includes a color adjusting material, and the color adjusting material makes the second output spectrum of the blue light have at least two peaks.
Claim 20 recites; 
wherein the portion of the light conversion layer comprised in the second display unit includes a color adjusting material, and the color adjusting material makes the second output spectrum of the blue light have at least two peaks.



Claims 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11048117. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Instant Application
U.S. Patent No. 11048117
Claim 18 recites; 
A display device, comprising: 
a first display unit emitting a red light having a first output spectrum corresponding to a highest gray level of the display device; and 
a second display unit emitting a blue light having a second output spectrum corresponding to the highest gray level of the display device, 
wherein an intensity integral of the first output spectrum within a range from 380 nm to 780 nm is defined as a first intensity integral, 
an intensity integral of the second output spectrum within a range from 494 nm to 580 nm is defined as a second intensity integral, 
a ratio of the second intensity integral to the first intensity integral is greater than 0% and less than or equal to 28.0%. 
 recites; 
A display device, comprising: 
a first display unit emitting a red light having a first output spectrum corresponding to a highest gray level of the display device; 
a second display unit emitting a blue light having a second output spectrum corresponding to the highest gray level of the display device; and a third display unit emitting a green light having a third output spectrum corresponding to the highest gray level of the display device, wherein an intensity of a maximum peak of the third output spectrum is less than an intensity of a maximum peak of the second output spectrum, 
wherein an intensity integral of the first output spectrum within a range from 380 nm to 780 nm is defined as a first intensity integral, 
an intensity integral of the second output spectrum within a range from 494 nm to 580 nm is defined as a second intensity integral, 
a ratio of the second intensity integral to the first intensity integral 
 recites; 
wherein the ratio is greater than or equal to 2.6% and less than or equal to 28.0%.
Claim 2 recites; 
wherein the first ratio is greater than or equal to 2.6% and less than or equal to 28.0%.


	
Allowable Subject Matter
Claims 9-13 and 20 are objected to as being dependent upon a rejected base claim on the ground of nonstatutory double patenting, but would be allowable if the double patenting rejection is overcome.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879    

/Mariceli Santiago/Primary Examiner, Art Unit 2879